Exhibit 10.1

 

2010 EXECUTIVE INCENTIVE PAYMENT PLAN, AS AMENDED

 

1.               Target Award for each Participant

 

·                                    17.5 percent of annual base salary

·                                    Additional 17.5 percent of annual base
salary (Michael Smith, Sally Washlow and Anthony Mirabelli (pro rated for term
of employment)) - if pre-tax profit exceeds a higher pre-established performance
level

 

2.               Criteria

 

100 percent of the “target” award for each participant tied to Cobra Electronics
Corporation exceeding target pre-tax profit levels without regard to
extraordinary or other nonrecurring or unusual items in accordance with
generally accepted accounting principles unless the Compensation Committee
determines that any such item shall not be disregarded.

 

3.               Payments

 

If performance goal is exceeded, each participant will receive his or her pro
rata portion (calculated based on the “target” award of such participant
measured against the aggregate target awards of all participants) of such excess
until all of the participants in the plan receive their full “target” awards.

 

4.               Other Terms

 

·                                    Pre-tax profit will be calculated based on
Cobra Electronics Corporation’s consolidated results

·                                    Incentive payments will be processed with
the next regularly scheduled payroll after the approval by the Board of
Directors of 2010 audited consolidated results, but not later than March 15,
2011, subject to changes approved by the Compensation Committee

 

--------------------------------------------------------------------------------